MERRIMAN S. SMITH, JUDGE.
On the night of January 20, 1945, claimant was driving his Chevrolet automobile on state route 15 towards Webster Springs, on the right side of the road, when state road commission truck No. 720-6, driven by Olen Gregory, an employee of the state road commission, enroute to Cherry Falls, collided with claimant’s car damaging the Chevrolet to the extent of $80.47.
It appears from the investigation made by proper state employees that Olen Gregory was in an intoxicated condition and thereby not having his truck under control did sideswipe and collide with claimant’s car, which could not be avoided by claimant.
The record shows negligence and reckless driving on the part of the state employee. The head of the department concerned concurs in the payment of this claim and the attorney general’s office approves the payment.
An award is therefore made in favor of the claimant, Elvin Hamrick, in the sum of eighty dollars and forty-seven cents ($80.47).